Filed 07/31/19                                                  Case 19-22477                                                                     Doc 27
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-22477-B
    Daniel Frederick Holder                                                                                    Chapter 7
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 29, 2019
                                          Form ID: 318                       Total Noticed: 24

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Jul 31, 2019.
    db             +Daniel Frederick Holder,    9175 Greenback Lane, Unit 1,     Orangevale, CA 95662-4774
    aty            +Jennifer H. Wang,    535 Anton Blvd 10th Fl,    Costa Mesa, CA 92626-1947
    aty            +Nathan F. Smith,    2112 Business Center Dr 2nd Fl,    Irvine, CA 92612-7135
    aty            +Nicholas Wajda,    6167 Bristol Parkway #200,    Culver City, CA 90230-6649
    tr             +J. Michael Hopper,    PO Box 73826,    Davis, CA 95617-3826
    cr             +CAB West, LLC,    c/o Jennifer H. Wang,    535 Anton Blvd 10th Fl,    Costa Mesa, CA 92626-1947
    22739232        Cenlar Mortgage,    P O Box 986,    Newark NJ 07184-0597
    22739234       +Citibank The Home Depot,    Attn Recovery Centralized Bankruptcy,     Po Box 790034,
                     St Louis MO 63179-0034
    22739235       +Citicards Cbna,    Po Box 6217,   Sioux Falls SD 57117-6217
    22739238       +EnerBankUSA,    Attn Bankruptcy,    1245 Brickyard Rd Ste 600,    Salt Lake City UT 84106-2562
    22739240       +John L Boze,    Law Offices of John L Boze,    400 Capital Mall Suite 1850,
                     Sacramento CA 95814-4431
    22739242       +Northern California Roofing Company,     859 Cotting Ct,    Vacaville CA 95688-9354
    22739243       +Solar Mosaic Inc,    300 Lakeside Dr Fl 24,    Oakland CA 94612-3534
    22739244       +We Florida Financial,    Attn Bankruptcy,    Po Box 14548,    Fort Lauderdale FL 33302-4548

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    smg             EDI: EDD.COM Jul 30 2019 07:43:00      Employment Development Department,
                     Bankruptcy Group, MIC 92E,    PO Box 826880,   Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Jul 30 2019 07:43:00      Franchise Tax Board,    PO Box 2952,
                     Sacramento, CA 95812-2952
    22739229       +E-mail/Text: bknotices@bankofthewest.com Jul 30 2019 04:00:46       Bank of West,
                     8311 Haven Ave Ste 100,    Rancho Cucamonga CA 91730-3867
    22739230        EDI: CAPITALONE.COM Jul 30 2019 07:43:00      Capital One,   15000 Capital One Dr,
                     Richmond VA 23238
    22739231       +EDI: CAPITALONE.COM Jul 30 2019 07:43:00      Capital One,   Attn Bankruptcy,     Po Box 30285,
                     Salt Lake City UT 84130-0285
    22739233       +EDI: CITICORP.COM Jul 30 2019 07:43:00      Citibank The Home Depot,    Po Box 6497,
                     Sioux Falls SD 57117-6497
    22739236       +EDI: CITICORP.COM Jul 30 2019 07:43:00      Citicards Cbna,    Citi Bank,    Po Box 6077,
                     Sioux Falls SD 57117-6077
    22739237       +E-mail/Text: bbagley@enerbankusa.com Jul 30 2019 04:00:17       EnerBankUSA,    1245 E Brickyard,
                     Salt Lake City UT 84106-2559
    22739239       +EDI: FORD.COM Jul 30 2019 07:43:00      Ford Motor Credit,   P O Box 790119,
                     Saint Louis MO 63179-0119
    22739241       +EDI: FORD.COM Jul 30 2019 07:43:00      Lincoln Automotive Financial Service,
                     Po Box Box 542000,   Omaha NE 68154-8000
                                                                                                   TOTAL: 10

                  ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Jul 31, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on July 29, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 07/31/19                                                        Case 19-22477                                                        Doc 27

        Information to identify the case:
        Debtor 1              Daniel Frederick Holder                                     Social Security number or ITIN   xxx−xx−8787
                              First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
        Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                              First Name   Middle Name   Last Name
        (Spouse, if filing)
                                                                                          EIN    _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court Eastern District of California

        Case number: 19−22477



        Order of Discharge                                                                                                         12/15


        IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

                   Daniel Frederick Holder
                   9175 Greenback Lane, Unit 1
                   Orangevale, CA 95662


                   Dated:                                                        For the Court,
                   7/29/19                                                       Wayne Blackwelder , Clerk


        Explanation of Bankruptcy Discharge in a Chapter 7 Case

        This order does not close or dismiss the case,                           This order does not prevent debtors from paying
        and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
        any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                                 11 U.S.C. § 524(c), (f).
        Creditors cannot collect discharged debts
        This order means that no one may make any                                Most debts are discharged
        attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
        debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
        cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
        or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
        personally on discharged debts. Creditors cannot
        contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
        in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
        Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
        to pay debtors damages and attorney's fees.                              are discharged.

        However, a creditor with a lien may enforce a                            In a case involving community property: Special
        claim against the debtors' property subject to that                      rules protect certain community property owned
        lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
        For example, a creditor may have the right to                            not file a bankruptcy case.
        foreclose a home mortgage or repossess an
        automobile.

                                                                                                For more information, see page 2 >




        Official Form 318                                            Order of Discharge                                page 1
Filed 07/31/19                                         Case 19-22477                                                  Doc 27




        Some debts are not discharged                             Also, debts covered by a valid reaffirmation
        Examples of debts that are not discharged are:            agreement are not discharged.

             ♦ debts that are domestic support                    In addition, this discharge does not stop
               obligations;                                       creditors from collecting from anyone else who is
                                                                  also liable on the debt, such as an insurance
                                                                  company or a person who cosigned or
             ♦ debts for most student loans;                      guaranteed a loan.


             ♦ debts for most taxes;
                                                                   This information is only a general summary
             ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
               decided or will decide are not discharged           exceptions exist. Because the law is
               in this bankruptcy case;                            complicated, you should consult an
                                                                   attorney to determine the exact effect of the
                                                                   discharge in this case.
             ♦ debts for most fines, penalties,
               forfeitures, or criminal restitution
               obligations;

             ♦ some debts which the debtors did not
               properly list;


             ♦ debts for certain types of loans owed to
               pension, profit sharing, stock bonus, or
               retirement plans; and


             ♦ debts for death or personal injury caused
               by operating a vehicle while intoxicated.




        Official Form 318                             Order of Discharge                           page 2
